Citation Nr: 1423279	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar myositis, currently rated 20 percent disabling.

2.  Entitlement to an initial increased rating for right knee patellofemoral syndrome, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

These matters come to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which implemented the Board's September 2009 grant of service connection for lumbar spine and right knee disabilities.  A notice of disagreement was filed in January 2010 with regard to the disability ratings assigned.  In an April 2011 rating decision, the RO assigned a 20 percent disability rating to lumbar myositis and a 10 percent disability rating to right knee patellofemoral syndrome, both effective April 11, 2011.  A statement of the case was issued in April 2011.  In May 2011, a substantive appeal was received in May 2011 in which the Veteran only perfected an appeal with regard to the right knee disability rating.  

The Veteran testified at a Board hearing in March 2012; the transcript is of record.  As the Board accepted testimony regarding the lumbar spine disability rating, the Board will take jurisdiction of this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In September 2009, the Board granted entitlement to service connection for right knee and lumbar spine disabilities.  In a December 2009 rating decision, the RO implemented the Board's decision.  The RO assigned a 10 percent disability rating to lumbar myositis and a 0 (zero) percent disability rating to right knee patellofemoral syndrome, both effective August 5, 2006.  In the discussion portion of the decision, however, the RO stated that "[a]n evaluation of 20 percent is assigned from August 5, 2006 (date of initial claim for compensation benefits)."  (Emphasis added).  The RO also stated that a "noncompensable evaluation is assigned from August 5, 2006."  Likewise, in the December 2009 notice letter, the RO stated that a 0 (zero) percent disability rating is assigned to right knee patellofemoral syndrome.  Thus, it appears that the intent of the RO was to assign a noncompensable rating to right knee patellofemoral syndrome; however, in light of the discussion in the decision the Veteran is asserting that he was awarded a 20 percent rating.  The RO should provide appropriate clarification as to whether his right knee patellofemoral syndrome is rated 0 (zero) percent disabling or 20 percent disabling, effective August 5, 2006.  

In April 2011, the Veteran most recently underwent VA examinations pertaining to the lumbar spine and right knee.  The subsequent treatment records and testimony from the Veteran indicate the disabilities may have grown worse since the last examinations and he is entitled to new examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

The Veteran testified that he is not working due to his lumbar spine disability and service-connected mood disorder.  See T. at 3.  The record potentially raises the question of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

On Remand, updated treatment records from the San Juan VA Medical Center (VAMC) should be associated with the claims folder or Virtual VA.


Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to clarify whether the Veteran's service-connected right knee patellofemoral syndrome is rated 0 percent disabling or 20 percent disabling, effective August 5, 2006, and shall provide written clarification to the Veteran.  

2.  Request the Veteran complete a formal application for TDIU.

3.  Associate with the claims folder or Virtual VA updated treatment records from the San Juan VAMC for the period from June 6, 2012.  

4.  AFTER all treatment records have been associated with the claims folder, schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  The examiner should note that the claims file was reviewed.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any other functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner must provide reasons for the opinion.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide an opinion as to whether the Veteran's service-connected lumbar spine disability precludes gainful employment for which the Veteran would otherwise be qualified based on his education and experience.

5.  AFTER all outstanding treatment records have been associated with the claims folder; the Veteran should be scheduled for a VA examination to assess the severity of his right knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

Range of motion testing should be accomplished and the examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

The examiner should give reasons for all opinions. 

The examiner should provide an opinion as to whether the Veteran's service-connected right knee disability precludes gainful employment for which the Veteran would otherwise be qualified based on his education and experience.

6.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



